DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 20200 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites the limitation “the interior space being substantially the shape and size of a guidewire” [emphasis added]. However, such a limitation is indefinite as no standard has been set forth by the instant specification for “substantially” and furthermore the limitation “size of a guidewire” also creates confusion. The specification recites the interior as being “shaped and sized for holding an end of a guidewire” (see Par. 6, 7, 8, 36) and it is unclear to what extent “substantially the shape and size of a guidewire” conveys a scope different than the language used in the specification. This is particularly salient to the extent that the “guidewire” is not recited as part of the claimed workpiece and it is understood that guidewires come in a variety of shapes and sizes having various lengths, cross-sectional shapes, and diameters. Furthermore, it is unclear if “substantially the… size of a guidewire” should reference only the width/diameter of the guidewire or if “substantially the… size of a guidewire” also has implications as to the length of the interior space. Likewise, to the extent that the guidewire is not paired with the system, positively, in the claim such a limitation creates confusion as “shape and size of a guidewire” is not a particular specific standard the shape specific retainer structure could both infringe and not infringe upon the claimed invention depending upon what guidewire is ultimately selected to be paired with the device. For the sake of prosecution the limitation “substantially the shape and size of a guidewire” will be read in a manner consistent with the verbiage of the specification, i.e. “shaped and sized for holding an end of a guidewire” whereby such a limitation is largely functional in nature and only seeks to define that the interior COULD hold the end of a guidewire of both known and hypothetical construction including, but not limited to, receipt of a handle portion of a guidewire.
Regarding Claim 1, Examiner notes the instant Claim 1 recites “the shape and size of a guidewire”. However, the use of the definite article “the” is improper as no such “a shape” or “a size” of the “a guidewire” has been previously introduced – and it is not inherent for “a guidewire” to necessarily have a singular “shape” or a singular “size”. Specifically, the guidewire can have many different sizes (e.g. length versus width) which vary along the extent of the guidewire (e.g. tapering of the wire, enlarged hand portions, indexing features…etc.) Likewise, “a guidewire” does not necessarily have a single “shape” but can have shapes which very over the length of the catheter based upon divergences in dimensions, e.g. cross-sections, defining tapers, handles, indexing features…etc.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 3,624,270 (“Turner”).
Regarding Claim 1, Turner discloses a retainer (see generally 14 – Fig. 2) suitably constructed such that it is configured for a capable of receipt of any guidewire having a suitably dimensioned diameter (see generally elongate element 10), the retainer comprising:
A body (14) comprising a first portion (20) and a second portion (22) pivotally connected together (see Fig. 2 – via the hinge line 16);
A first groove (see the interior shape of 20 – see alternatively 36) and a second groove (see the interior shape of 22 – see alternatively 38) disposed in the first and second portions, respectively, which define an interior space of the body while the first and second portions are in a closed position (see generally Fig. 4), the interior space being substantially the shape and size of a retainable portion of a guidewire (see generally Fig. 4 – i.e. any guidewire having a suitable diameter and profile inclusive to both known and hypothetical configurations);
An opening (see the distal end of 12) in a distal end of the first portion which provides for passage of the guidewire from an exterior of the body to the interior space along the longitudinal direction (see generally Fig. 1);
A stop portion (see the closed proximal end – see Fig. 2) positioned at a proximal end of the interior space for receiving an end of the guidewire;
A clip portion (see e.g. 32, 34) configured to clamp the end of the guidewire while in the closed position (see generally Fig. 4) – whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to further modify the invention of Fig. 2 to be inclusive to any additional abutment elements – see Col. 2, Ln. 26-44 RE: “at least three abutments) ; and 
a locking mechanism (26, 24) configured to close the body for attaching the body to the end of the guidewire.
Examiner notes that Turner is directed toward clamping electrical wires, whereby it is understood that the diameter of electrical wires overlaps – particularly as claimed by applicant – with guidewire diameters (see Clm. 6 whereby a range or 0.1cm to 1cm corresponds to an AWG of ~18AWG to ~000AWG). Even considering Applicants, disclosed, but not claimed, exemplary guidewire diameters of 0.014 to 0.038 inches – such wires correspond to ~27AWG to ~18AWG (which are known to be encountered in low voltage applications). As such, a retainer of the invention of Turner, being understood to be provided in different sizes to retain differently dimensioned wires – will understood to be structured and suited to retain a full complement of medical guidewires – either inherently or through obvious modifications to the size of the device of Turner to render the device suitable for engaging one particular size/diameter of electrical conductors, whereby the ability to engage with a guidewire is merely coincidence, but is permissible under the breadth of functional language directed toward limiting only the intended use of the device to guidewires. Examiner submits that the ability of the device of Turner to engage a guidewire is separate and apart from a motivation by a skilled artisan to decide to use the device of Turner to engage a guidewire and Examiner has not suggested modification of the device of Turner to positively pair the device with a particular guidewire. Rather Examiner has merely noted the ability of the device of Turner to satisfy the various functional use limitations without any modification – other than possible modifications to the size of Turner to accommodate specific electrical conductors whereby the size of the conductor merely coincidentally overlaps with the diameter of a guidewire. Examiner further notes the breadth of the phrase guidewire which is largely a question of intended use, whereby Examiner submits that any wire could be used a guidewire, particularly in improvised emergency medicine such as an emergency tracheotomy, as long as the diameter and length are suitable.
Regarding Claim 2, Turner discloses the body is a conical shape (see Fig. 2).
Regarding Claim 3, Turner discloses the locking mechanism is configured to attach the first portion and the second portion together (see Fig. 4).
Regarding Claim 4, Turner discloses the first portion and the second portion are separable from one another such that the interior space is accessible (see Fig. 2).
Regarding Claim 5, Turner discloses the locking mechanism locks the first and second portions in a closed position when the first and second portions are pressed together (see Fig. 4).
Regarding Claims 6, Turner discloses the invention substantially as claimed except that the device is configured to interface with a guidewire that has “a length of about 80 centimeter to about 450 centimeters” and “a total width of between about 0.1 centimeters and about 1 centimeter”. Examiner notes that such wire sizes (length  or 80-450 cm and widths of 0.1cm and about 1cm) are fully within the scope of potential electrical conductor sizes with which the ordinary artisan would wish to pair the retainer of Turner. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Turner to be suitably sized to pair with any of the known sizes of AWG wire including those which have a length of about 80 centimeter to about 450 centimeters, and a total width of about 0.1 cm to about 1cm to pair with various wires as needed. In creating the retainer of the device of Turner dimensioned to suitably pair with known, typical and customary wire conductor sizes.
Regarding Claim 7, Examiner notes that the guidewire is not positively required as part of the claimed workpiece, whereby the device of Turner COULD be used in association with a guidewire which has an end portion larger than (at least a portion) of the interior space (see e.g. the “grooves” which can include 36 and 38) whereby such a difference in dimensions allows the clamp(s) to bite into the wire.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive.
Applicant argues (Pg. 10) that “Turner does not show or describe the sections 20 and 22 as being pivotally connected portions as recited by amended Claim 1.” However, this is not persuasive. Turner clearly and specifically recites “[t]he body 14 is formed of an elongated tapered sleeve having the smaller end thereof closed to provide an end hinge section 16…the body may be considered to comprise a pair of half-cylinder tapered sections 20 and 22 joined at their small ends by the hinge section 16”. The function of a “hinge” is well-understood as “a jointed or flexible device on which a door, lid, or other swinging part turns”, see Merriam-Webster’s Online Dictionary, whereby it is immediately understood that the presence of hinge (16) defines a pivoting connection between halves 20 and 22 in accordance with the claims.
Applicant argues (Pg. 11) that “Turner provides no such teaching or suggestion of these features [i.e. an opening in a distal end of the first portion that provides passage for the guidewire from an exterior of the body to the interior space along a direction”. However, such a feature is clearly disclosed in Turner (see Fig. 2 and generally Figs. 1 and 8) whereby the first portion (20) clearly has an opening (see that the distal end of the first part is open in clear contrast to the proximal end), which provides for passage of a wire (see generally 10) from an exterior of the body to the interior space along the longitudinal direction (see generally Fig. 1 and Fig. 8).
Applicant also broadly suggests that Turner fails to disclose a number of other features (Pg. 10) without explaining how Turner’s structure does not result in these features. Firstly, Examiner notes that the first and second portion clearly define grooves (i.e. “a line cut into a surface” – see MacMillan Online Dictionary) as either the interior half of each shell half (20, 22) OR the “triangular grooves” e.g. 36, 38 cut into the clamp(s) 32, 34 to define an interior space of the body when the first and second shell halves are in a closed position, the interior space being “substantially” a shape and a size of a guidewire (Examiner notes the breadth of the phrase “substantially” such that either of the identified grooves (e.g. the interior shell halves of 20, 22 OR the triangular grooves) can be considered to be “substantially” a size and a shape of a guidewire inasmuch as they clearly can accommodate such a hypothetical guidewire. Likewise, Turner clearly discloses various clip portions (32, 34 – comprising “at least three” of them and clearly inclusive to modifications having more as needed) configured to clamp the end of a guidewire while in a closed position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/29/2022